Case 1:19-cv-00833-MN-JLH Document 24 Filed 09/29/20 Page 1 of 6 PageID #: 433




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

WILDCAT LICENSING WI LLC,              )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )           C.A. No. 19-833-MN-JLH
                                       )
AUDI AG and VOLKSWAGEN AG,             )
                                       )
                  Defendants.          )
______________________________________ )
                                       )
                                       )
WILDCAT LICENSING WI LLC,              )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )           C.A. No. 19-834-MN-JLH
                                       )
BAYERISCHE MOTOREN WERKE AG,           )
BMW MANUFACTURING CO., LLC, and        )
BMW OF NORTH AMERICA, LLC,             )
                                       )
                   Defendants.         )
______________________________________ )


                          REPORT AND RECOMMENDATION
       Pending before the Court are (1) Audi AG’s Motion to Dismiss Wildcat Licensing WI

LLC’s Complaint under Federal Rules of Civil Procedure 12(b)(5), 4(f) and 4(m) (C.A. No. 19-

833, D.I. 11); and (2) Bayerische Motoren Werke AG’s Motion to Dismiss for Lack of Service

under Federal Rule of Civil Procedure 12(b)(5) (C.A. No., 19-834, D.I. 58). As announced at the

telephonic hearing on September 11, 2020, I recommend DENYING both motions.

       My Report and Recommendation was announced from the bench at the conclusion of the

hearing as follows:
Case 1:19-cv-00833-MN-JLH Document 24 Filed 09/29/20 Page 2 of 6 PageID #: 434




                    In Wildcat v. BMW AG, et al., C.A. No: 19-834, the foreign
            defendant, BMW AG, has moved to dismiss under Federal Rule of
            Civil Procedure 12(b)(5) for insufficient service of process. And in
            Wildcat v. Audi AG, et al., C.A. No: 19-833, Audi AG has likewise
            moved to dismiss under Rule 12(b)(5). For the reasons I will
            explain, I recommend that both motions be denied.
                    The motions at issue are similar in many respects. The main
            difference between the cases is that, in No. 19-834, Wildcat also
            named two domestic corporate defendants who were served three
            days after Wildcat filed its Complaint in May 2019. Those two
            defendants, BMW of North America, LLC, and BMW
            Manufacturing Company, LLC, who are represented by the same
            counsel as BMW AG, have been participating in the matter, and are
            on a case schedule that was ordered in November 2019 in a number
            of related cases brought by Wildcat. (No. 19-834, D.I. 32
            (Scheduling Order).) Wildcat previously asked counsel for the U.S.
            BMW entities if they would accept service on BMW AG’s behalf,
            but that request was denied. The Complaint in No. 19-833 names
            only foreign defendants, Audi AG and Volkswagen AG. No
            scheduling order has yet been entered in No. 19-833, and the record
            does not reflect whether Volkswagen has been served.
                    Aside from that difference, the procedural histories are
            similar. Wildcat filed the Complaints on May 6, 2019. (No. 19-833,
            D.I. 1; No. 19-834, D.I. 1.) On May 30, 2019, Wildcat contacted a
            vendor to translate into German the documents necessary to serve
            BMW pursuant to the Hague Convention. On June 10, 2019,
            Wildcat did the same thing with the Audi documents. On June 11,
            the vendor quoted Wildcat a 15 to 20-day turnaround time for the
            translations. On June 14, Wildcat authorized the vendor to proceed.
                    Wildcat received the translated documents necessary to
            serve both defendants on July 17, 2019, a little over two months after
            the case was filed. However, Wildcat did not move for the issuance
            of Letters Rogatory to serve BMW AG and Audi AG until October
            11, 2019. According, to Wildcat, the time spent between July 17,
            2019 and September 26, 2019 was spent reviewing and finalizing
            the translations.

                    The Court granted Wildcat’s motions for issuance of Letters
            Rogatory on October 18, 2019. (No. 19-833, D.I. 9; No. 19-834,
            D.I. 25.) Wildcat received the translated copies of the Court’s order
            on October 28, 2019 and mailed the documents to the German
            Central Authority on October 30, 2019.

                    One of the Court’s forms, which allows the parties to consent
            to the jurisdiction of a magistrate judge, was not translated into

                                              2
Case 1:19-cv-00833-MN-JLH Document 24 Filed 09/29/20 Page 3 of 6 PageID #: 435




               German. Accordingly, the German Central Authority rejected
               Wildcat’s papers.

                       On February 11, 2020, Wildcat received a January 21, 2020
               letter from the Ingolstadt German District Court indicating that
               service on Audi AG could not be completed because the magistrate
               judge consent form was not translated into German. Three days
               later, Wildcat resubmitted the documents without the offending
               form. Audi AG was ultimately served on May 15, 2020. (D.I. 12 at
               1.) Audi requested additional time to respond to the Complaint, and
               Wildcat and Audi filed a stipulation extending the time to respond
               to July 6, 2020. (No. 19-833, D.I. 10.) Then, on July 6, 2020, Audi
               file a motion to dismiss on the basis that it had not been timely
               served. (No. 19-833, D.I. 11.)

                      Wildcat contends that it never received notice from the
               German authorities that its BMW papers had been rejected. BMW,
               at some point, found out about the rejection and filed a motion to
               dismiss on June 10, 2020. (No. 19-834, D.I. 58.) On June 16, 2020,
               Wildcat asked BMW AG to waive service, which it again declined.
               On June 24, 2020, Wildcat resubmitted the BMW AG papers to the
               German Central Authority. BMW was served on July 20, 2020.
               (No. 19-833, D.I. 64 at 1.)

                       There is no dispute that Audi AG and BMW AG have now
               been served in accordance with the Hague Convention and Federal
               Rule of Civil Procedure 4(f). Defendants, however, argue that
               service was untimely and that the Complaints should, therefore, be
               dismissed with or without prejudice.

                        Under Rule 12(b)(5) of the Federal Rules of Civil Procedure,
               a defendant may move to dismiss for insufficiency of service of
               process. When assessing a motion under Rule 12(b)(5), “the party
               asserting the validity of service bears the burden of proof on that
               issue.” 1

                      Federal Rule of Civil Procedure 4(m) says the following
               about the time limit for service:

                       If a defendant is not served within 90 days after the
                       complaint is filed, the court—on motion or on its
                       own after notice to the plaintiff—must dismiss the
                       action without prejudice against that defendant or
                       order that service be made within a specified time.

      1
          Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1993).

                                                3
Case 1:19-cv-00833-MN-JLH Document 24 Filed 09/29/20 Page 4 of 6 PageID #: 436




                        But if the plaintiff shows good cause for the failure,
                        the court must extend the time for service for an
                        appropriate period. This subdivision (m) does not
                        apply to service in a foreign country under Rule 4(f)
                        ....

                Fed. R. Civ. P. 4(m). Thus, there is no requirement in the Federal
                Rules of Civil Procedure that a foreign corporation be served within
                a particular time. Nor has the Third Circuit Court of Appeals
                imposed such a requirement. Accordingly, the Court is not required
                to dismiss the Complaints against BMW AG and Audi AG.

                        That said, many of the other Circuit Courts of Appeals have
                indicated that the time in which to serve a foreign defendant is not
                unlimited, and they have held that district courts have discretion to
                dismiss a complaint where the plaintiff does not start the Hague
                process before the 90-day period set forth in Rule 4(m) or otherwise
                show diligence. Those courts have fashioned various tests,
                including a “flexible due diligence” standard. 2

                        Even if the Third Circuit were to adopt some version of one
                of those tests, and I imagine it would, it would not change two
                things. One, under Third Circuit law, even when the plaintiff lacks
                good cause for its failure to timely serve, whether to dismiss is
                within the district court’s discretion. 3 No one here is disputing that.
                And, two, it is and has been the law of the Third Circuit for more
                than seventy-five years that a dismissal for insufficient service of
                process is required to be without prejudice to refile. 4

                        So even if I agreed with Defendants that Wildcat’s failure to
                act diligently supported dismissal, that dismissal would be without
                prejudice to refile new complaints and re-serve in accordance with
                the Hague Convention.


       2
         See, e.g., Lozano v. Bosdet, 693 F.3d 485, 488-489 (5th Cir. 2012) (adopting “flexible
due diligence” standard under which court may dismiss without prejudice where plaintiff failed to
attempt service with reasonable diligence); see also 1 Moore’s Federal Practice - Civil § 4.52 n.45
(2020) (citing cases from the Courts of Appeals for the First, Fifth, Seventh, Ninth, Eleventh, and
D.C. Circuits).
       3
           Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1305 (3d Cir. 1995).
       4
        Umbenhauer v. Woog, 969 F.2d 25, 30 n.6 (3d Cir. 1992) (“[W]e have held that dismissals
under Fed. R. Civ. P. 4([m]) . . . and 12(b)(5) must be entered without prejudice.” (citing Orange
Theatre Corp. v. Rayherstz Amusement Corp., 139 F.2d 871, 875 (3d Cir. 1944)).

                                                   4
Case 1:19-cv-00833-MN-JLH Document 24 Filed 09/29/20 Page 5 of 6 PageID #: 437




                       In my mind, it would be inefficient and a waste of this
                Court’s resources and the German Central Authority’s resources to
                dismiss these complaints—which no one disputes have now been
                properly served except for the timeliness issue—just to make
                Wildcat file new cases, request new Letters Rogatory, and serve
                again. I see no purpose in doing that, and I recommend that the
                Court therefore decline to exercise its discretion to dismiss the
                Complaints.

                        And I note that this is not a case where letting Wildcat
                proceed on these complaints, as opposed to making it file new
                complaints, would prejudice the defendants. Audi AG has pointed
                out that the date of filing has implications for the amount of damages
                Wildcat can recover under 35 U.S.C. § 286, which states that “no
                recovery shall be had for any infringement committed more than six
                years prior to the filing of the complaint . . . .” 5 But I don’t think
                that’s a reason to dismiss the Complaints and make Wildcat refile
                and go through the Hague process again. If a defendant has an
                argument as to why Wildcat’s damages period should be limited as
                a result of its delay in serving the Complaint, it can raise it at the
                appropriate time.

                        BMW AG and Audi AG have also argued that the
                Complaints should be dismissed because they would suffer
                prejudice by being forced to comply with the current schedule. But
                that argument presupposes that denying the motions to dismiss
                means that the newly served defendants will be stuck with the
                current scheduling order. That is not necessarily the case. The
                moving defendants can be put on a separate schedule or the schedule
                can be modified. That is the same thing that would likely happen if
                I forced Wildcat to refile. The fact that the current schedule may not
                work for the moving defendants is not a reason to dismiss the
                Complaints and make Wildcat file new complaints. 6

                        I also note for the record, again, that I have read all the cases
                cited and I am unpersuaded that they support dismissal in light of
                the Third Circuit law I previously mentioned.

                       For those reasons, I recommend that both motions to dismiss
                be denied.



       5
           35 U.S.C. § 286.
       6
           At the conclusion of the September 11, 2020 hearing, I ordered the parties to submit
joint letters setting forth their proposals for scheduling.
                                                   5
Case 1:19-cv-00833-MN-JLH Document 24 Filed 09/29/20 Page 6 of 6 PageID #: 438




        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages. The

failure of a party to object to legal conclusions may result in the loss of the right to de novo review

in this district.

        The parties are directed to the Court’s “Standing Order for Objection Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




Dated: September 29, 2020                      ______________________________
                                               Jennifer L. Hall
                                               UNITED STATES MAGISTRATE JUDGE




                                                  6
